      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Petramala,                                 No. CV-19-00029-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
                                         INTRODUCTION
15
            In 2004, a judge of the Maricopa County Superior Court issued an order concluding
16
     that Plaintiff Michael Petramala was incompetent to stand trial. Although this finding
17
     resulted in the dismissal of the criminal charges that were pending against Petramala at the
18
     time, it also resulted in the placement of Petramala’s name in the National Instant Criminal
19
     Background Check System (“NICS”)—meaning that Petramala is identified as a prohibited
20
     possessor when firearm dealers conduct background checks.
21
            In the 16 years since this finding of incompetency, Petramala has filed a blizzard of
22
     lawsuits in an attempt to restore his firearm rights. This is one such lawsuit. Although
23
     Petramala’s pro se complaint has gone through several iterations, his core allegation has
24
     remained the same: he seeks to challenge a $398.50 “filing fee” that, in his view, effectively
25
     prevents indigent litigants such as himself from pursuing state-court restoration actions.
26
            As it turns out, the alleged “filing fee” doesn’t exist. In 2017, a judge of the
27
     Maricopa County Superior Court issued a $398.50 sanction award against Petramala and
28   held that Petramala couldn’t file any more restoration-related lawsuits until he satisfied the
         Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 2 of 13



 1   award. This sanction award, not some “filing fee” of general applicability, is what
 2   Petramala seeks to challenge in this lawsuit. The true nature of the sanction award wasn’t
 3   revealed until the sole remaining defendant in this case, the City of Scottsdale (“the City”),
 4   filed a motion to dismiss and asked the Court to take judicial notice of it.
 5           The revelation that Petramala is actually complaining about a sanction award issued
 6   by a state-court judge means this lawsuit must be dismissed. Although Younger abstention
 7   arguably applies in this circumstance, the most obvious jurisdictional impediment is
 8   standing—because the City did not impose the sanction award, Petramala’s injury is not
 9   fairly traceable to the City and an injunction and/or declaration directed at the City would
10   not redress Petramala’s alleged injuries. Accordingly, the City’s motion to dismiss (Doc.
11   24) will be granted, Petramala’s motion for a preliminary injunction (Doc. 28) will be

12   denied, and this action will be terminated.

13                                        BACKGROUND

14           The facts set forth below are derived from the operative complaint and from matters

15   that are subject to judicial notice.1 As noted, some of the key factual allegations in the

16   complaint are contradicted by judicially noticeable materials. Although “the inquiry” at
     the motion-to-dismiss stage is usually “limited to the allegations in the complaint, which
17
     are accepted as true and construed in the light most favorable to the plaintiff . . . [courts]
18
     need not accept as true allegations contradicting documents . . . that are properly subject to
19
     judicial notice.” Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008).
20
     I.      Underlying State Proceedings
21
             In September 2004, a judge of the Maricopa County Superior Court issued an order
22
     dismissing certain criminal charges against Petramala, which had been initiated by the City,
23
     based upon a determination that Petramala “is unable to understand the nature of the
24
     proceedings and/or is unable to assist counsel in [his] defense, and is therefore criminally
25
26   1
            “A court may . . . consider certain materials [including] matters of judicial
     notice . . . without converting the motion to dismiss into a motion for summary judgment.”
27
     United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “It is well established that
28   federal courts may take judicial notice of related state court orders and proceedings.”
     ScripsAmerica, Inc. v. Ironridge Glob. LLC, 56 F. Supp. 3d 1121, 1136 (C.D. Cal. 2014).

                                                   -2-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 3 of 13



 1   incompetent.” (Doc. 24-1 at 8.) Petramala’s name was subsequently added to NICS. (Doc.
 2   22 ¶ 9.)
 3            Since September 2004, Petramala has filed an array of lawsuits in an attempt to
 4   overturn this incompetency finding and/or restore his firearm rights. See, e.g., State v.
 5   Petramala, 2015 WL 4538384, *1-*2 (Ariz. Ct. App. 2015) (noting that Petramala initiated
 6   separate proceedings in 2007, 2009, 2010, 2012, and 2013 in an effort to restore his firearm
 7   rights, that Petramala failed to prevail in any of those proceedings, and that at one point
 8   “the superior court found Petramala to be a ‘vexatious litigant’ and entered an
 9   administrative order prohibiting him from filing any actions in Maricopa County without
10   prior court approval”).
11            In June 2016, the Arizona Court of Appeals affirmed the denial of one of

12   Petramala’s restoration petitions. State v. Petramala, 2016 WL 3360415 (Ariz. Ct. App.

13   2016).

14            Undeterred, “[i]n June 2016, Petramala filed another petition to restore his right to

15   possess firearms. The court held a hearing on the petition . . . [and] subsequently denied

16   the petition stating it was ‘unable to find by clear and convincing evidence that [Petramala]
     is not likely to act in a manner that is dangerous to public safety or that the requested relief
17
     is not contrary to the public interest.’” State v. Petramala, 2017 WL 2180391, *1 (Ariz.
18
     Ct. App. 2017). In May 2017, the Arizona Court of Appeals affirmed. Id. at *3.
19
              In September 2017, the Maricopa County Superior Court issued an order requiring
20
     Petramala to pay $398.50 in sanctions to the City, as reimbursement for the City’s
21
     attorneys’ fees and costs. (Doc. 24-1 at 2-3.) Among other things, the order stated that
22
     Petramala “shall be precluded from filing another petition or motion regarding clearance
23
     of records, NICS removal, or competency until the awarded fees have been paid.” (Id.)
24
     Petramala subsequently pursued review of this order in the Arizona appellate courts. (Doc.
25
     24-1 at 5.) Those appellate proceedings, which were ongoing at the time Petramala
26
     initiated this action, culminated in April 2019, when the Arizona Supreme Court denied
27
     Petramala’s petition for review. (Id.)
28
              …


                                                  -3-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 4 of 13



 1   II.    Procedural History
 2          On January 2, 2019, Petramala initiated this action by filing a complaint (Doc. 1)
 3   and an application to proceed in forma pauperis (Doc. 2). In this iteration of the complaint,
 4   Petramala sued three defendants—(1) the State of Arizona, (2) the United States Attorney
 5   General, and (3) the United States—based in part on the allegation that “the state of Arizona
 6   is violating the dormant commerce clause by adding impermissible fees to a database
 7   regulating interstate commerce, which are overly burdensome and preempted by congress.”
 8   (Doc. 1 ¶ 8.)
 9          On January 30, 2019, the Court issued a screening order dismissing the complaint
10   for failure to state a claim. (Doc. 7.) Although this order concluded the dismissal should
11   be with prejudice, Petramala subsequently filed a motion for reconsideration. (Doc. 9.)

12   Among other things, Petramala stated in this motion that “the filing fee[] complained of in

13   this action” was a “recently” enacted “$398.50 filing fee . . . which prevented Petramala

14   from filing any more NICS removals from that point onward.” (Id. at 3.)

15          On February 15, 2019, the Court issued an order granting the motion for

16   reconsideration.   (Doc. 15.)    Specifically, the Court held that although none of the
     defendants identified in the original complaint were proper (the federal defendants could
17
     not be sued for alleged flaws in the Arizona state restoration process and the State had
18
     Eleventh Amendment immunity from suit), Petramala’s clarification regarding the “filing
19
     fees” meant that it might be possible for Petramala to amend his complaint to state a claim.
20
     (Id. at 3-4.) Thus, Petramala was afforded leave to amend. (Id.)
21
            On February 19, 2019, Petramala filed his first amended complaint (“FAC”). (Doc.
22
     16.) In this iteration of the complaint, Petramala sued the following defendants: (1) Judge
23
     Sam Myers of the Maricopa County Superior Court, (2) the Maricopa County Superior
24
     Court, (3) Governor Doug Ducey, (4) the Maricopa County Board of Supervisors, and (5)
25
     the City. (Id. at 1.) Scattered throughout the FAC were various references to the purported
26
     “filing fee,” which was described as a fee of general applicability. (See, e.g., id. at 1 [“Sam
27
     Myers . . . . has blocked Petramala from obtaining NICS removal . . . due to $398.50 in
28
     filing fee and NICS expert witness costs.”]; id. at 3 [“Defendants have enacted an unduly


                                                  -4-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 5 of 13



 1   burdensome $398.50 fee, which regulates interstate commerce of NICS removal and is not
 2   authorized by congress and such fee is prohibited by article one, section eight of the
 3   constitution.”]; id. [“[A]n indigent must be allowed access to the courts without the ability
 4   to pay the $398.50 fee required for NICS removal.”].)
 5            On April 23, 2019, the Court issued a screening order dismissing the FAC for failure
 6   to state a claim but granting Petramala further leave to amend. (Doc. 21.) Among other
 7   things, this order held that the FAC was flawed because “it repeatedly lumps together all
 8   of the defendants as a collective whole—‘Defendants’—without specifically alleging the
 9   role that each defendant played in causing Plaintiff’s alleged injury.” (Id. at 4.) The order
10   also noted that “Judge Sam Myers is the only defendant to which Petramala attributed
11   specific conduct,” yet “the claims against Judge Myers are barred” because “[w]hen a judge

12   determines the proper disposition of a case pending before him, this is undoubtedly a

13   judicial act, for which judges have absolute immunity from liability.” (Id. at 7.) Finally,

14   and most important here, the Court specified that “[t]he Second Amended Complaint must

15   clarify what entity charges the $398.50 filing fee that is at the heart of this litigation.” (Id.

16   at 8.)
              On April 29, 2019, Petramala filed his second amended complaint (“SAC”). (Doc.
17
     22.) In this iteration of the complaint, Petramala sued all of the defendants identified in
18
     the FAC except for Judge Myers (i.e., the Maricopa County Superior Court, Governor
19
     Ducey, the Maricopa County Board of Supervisors, and the City) and asserted two causes
20
     of action: (1) a claim for disability discrimination under the Americans with Disabilities
21
     Act (“ADA”) and (2) a § 1983 claim for “Fourteenth Amendment Due Process and
22
     Dormant Commerce Clause violations.” (Id. at 3-4, capitalization omitted.)
23
              On July 18, 2019, the Court issued a screening order dismissing Count I of the SAC
24
     for failure to state a claim and, as for Count II, dismissing the Maricopa County Superior
25
     Court (because it is a non-jural entity), Governor Ducey (because the SAC failed to allege
26
     any facts concerning his role in the imposition of the filing fee), and the Maricopa County
27
     Board of Supervisors (same reason as Governor Ducey). (Doc. 23.) This meant that the
28
     only remaining defendant was the City and the only remaining claim was Count II. (Id.)


                                                   -5-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 6 of 13



 1          On September 4, 2019, the City filed a motion to dismiss. (Doc. 24.)
 2          On September 9, 2019, Petramala filed a response. (Doc. 26.)
 3          On September 16, 2019, the City filed a reply. (Doc. 27.)
 4          On December 20, 2019, Petramala moved for a preliminary injunction. (Doc. 28.)
 5          On January 3, 2019, the City filed a response. (Doc. 29.)
 6          On January 6, 2020, Petramala filed a reply. (Doc. 30.)
 7                                         DISCUSSION
 8          The City moves to dismiss the SAC for various reasons, including that Younger
 9   abstention bars the Court from reviewing a sanction award imposed by a state-court judge.
10   (Doc. 24 at 3-4.) As discussed below, although Younger abstention likely precludes the
11   Court from deciding any claims related to the sanction award, Petramala’s lack of standing

12   provides an even stronger basis for dismissal.

13   I.     Younger Abstention

14          As discussed, judicially noticeable documents establish that Petramala isn’t being

15   assessed a $398.50 “filing fee” in order to pursue a restoration petition—instead, Petramala

16   was sanctioned by a state-court judge and was ordered by that judge not to file any more
     restoration actions until he satisfied the $398.50 award. Thus, as a practical matter,
17
     Petramala is seeking in this lawsuit to raise a constitutional challenge to a state-court
18
     judge’s sanction award.
19
            Federal courts “have no more right to decline the exercise of jurisdiction which is
20
     given, than to usurp that which is not given.” Cohens v. State of Virginia, 19 U.S. 264, 404
21
     (1821). “Younger abstention remains an extraordinary and narrow exception” to this
22
     general rule. Cook v. Harding, 879 F.3d 1035, 1038 (9th Cir. 2018) (quotation omitted).
23
     “Circumstances fitting within the Younger doctrine . . . are exceptional; they include . . .
24
     state criminal prosecutions, civil enforcement proceedings, and civil proceedings involving
25
     certain orders that are uniquely in furtherance of the state courts’ ability to perform their
26
     judicial functions.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 73 (2013) (quotations
27
     omitted). “[T]hese three ‘exceptional’ categories . . . define Younger’s scope.” Id. at 78.
28
            Here, the third category is likely applicable—a sanction award, such as the one


                                                 -6-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 7 of 13



 1   imposed against Petramala, is an order uniquely in furtherance of the state courts’ ability
 2   to perform their judicial functions. Other courts have held that “interfering with a state
 3   court’s ability to impose . . . sanctions and fees, for instance by enjoining the parties before
 4   the state court from seeking execution of final judgment, would . . . constitute an
 5   exceptional circumstance in which the relevant state proceedings involve an order uniquely
 6   in furtherance of the state court’s ability to perform its judicial functions.” Dandar v.
 7   Church of Scientology Flag Serv. Org., Inc., 24 F. Supp. 3d 1181, 1193 (M.D. Fla. 2014).
 8   See also Jou v. Chang, 350 F. Supp. 2d 862, 864, 866 (D. Haw. 2004) (abstaining under
 9   Younger where the federal plaintiff, who was the subject of a pending motion for attorneys’
10   fees in state court, sought to challenge the constitutionality of the state statute under which
11   the fee motion was brought: “[T]he Constitutional question involves both the state’s

12   important policy interest in discouraging frivolous and vexatious litigation, as well as the

13   state’s interest in the functioning of its judicial system. As such, this Court concludes that

14   Plaintiff's case does involve an important state interest.”). Granting the relief sought by

15   Petramala would interfere with a state-court sanction award and undermine the process by

16   which the award obtained. Thus, the underlying litigation likely qualifies as an exceptional
     circumstance in which the Court may consider whether Younger abstention is appropriate.
17
            “Younger abstention is appropriate when: (1) there is an ongoing state judicial
18
     proceeding; (2) the proceeding implicate[s] important state interests; (3) there is an
19
     adequate opportunity in the state proceedings to raise constitutional challenges; and (4) the
20
     requested relief seek[s] to enjoin or has the practical effect of enjoining the ongoing state
21
     judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (quotations
22
     omitted). “However, even if Younger abstention is appropriate, federal courts do not
23
     invoke it if there is a showing of bad faith, harassment, or some other extraordinary
24
     circumstance that would make abstention inappropriate.”            Id. at 765-66 (quotations
25
     omitted).
26
            As for the first factor, “[t]he critical date for purposes of deciding whether abstention
27
     principles apply is the date the federal action is filed.” Gilbertson v. Albright, 381 F.3d
28
     965, 969 n.4 (9th Cir. 2004). Petramala filed his complaint on January 2, 2019. At that


                                                  -7-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 8 of 13



 1   time, the state-court litigation arising from the sanction award was still ongoing. The
 2   sanction award was issued on September 5, 2017 (Doc. 24-1 at 3) and the Arizona Supreme
 3   Court did not deny Petramala’s petition for review until April 1, 2019 (id. at 5).
 4          As for the second factor, the “key to determining” whether an important state
 5   interest is implicated “is to ask whether federal court adjudication would interfere with the
 6   state’s ability to carry out its basic executive, judicial, or legislative functions.” Potrero
 7   Hills Landfill, Inc. v. Cty. of Solano, 657 F.3d 876, 883 (9th Cir. 2011). “The importance
 8   of the interest is measured by considering its significance broadly, rather than by focusing
 9   on the state’s interest in the resolution of an individual case.” Baffert v. California Horse
10   Racing Bd., 332 F.3d 613, 618 (9th Cir. 2003). Here, an important state interest is
11   implicated. Other courts have found that the imposition of attorney-fee awards “involves

12   both the state’s important policy interest in discouraging frivolous and vexatious litigation,

13   as well as the state’s interest in the functioning of its judicial system.” Jou, 350 F. Supp.

14   at 866. To forbid the collection of the fees at issue would undermine the state’s ability to

15   administer its judicial system and raise serious federalism and comity concerns.

16          As for the third factor, “Younger abstention does not turn on whether the federal
     plaintiff actually avails himself of the opportunity to present federal constitutional claims
17
     in the state proceeding, but rather whether such an opportunity exists.” Herrera v. City of
18
     Palmdale, 918 F.3d 1037, 1046 (9th Cir. 2019). “[T]he burden on this point rests on the
19
     federal plaintiff to show that state procedural law barred presentation of [its] claims.”
20
     Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14 (1987) (quotation omitted). Here, Petramala
21
     makes no argument that state procedural law barred him from presenting his federal
22
     constitutional claims during his state-court appeal of the $398.50 sanction award.
23
            As for the fourth factor, the “requested relief must seek to enjoin—or have the
24
     practical effect of enjoining—ongoing state proceedings.” ReadyLink Healthcare, Inc. v.
25
     State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). “Younger applies to requests
26
     for declaratory relief because ordinarily a declaratory judgment will result in precisely the
27
     same interference with and disruption of state proceedings that the longstanding policy
28
     limiting injunctions was designed to avoid.” Gilbertson, 381 F.3d at 971 (quotations


                                                 -8-
      Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 9 of 13



 1   omitted). Here, the SAC requests a declaration that “NICS removal fees not explicitly
 2   authorized by Congress violate federal law and/or are void” (Doc. 22 at 10) and Petramala
 3   additionally states that he is “seeking an injunction against [the City] to order it to . . . waive
 4   collection of the $398.50 NICS fees.” (Doc. 26 at 6.) Thus, Petramala is seeking relief
 5   that will enjoin, or have the practical effect of enjoining, ongoing state proceedings.
 6          Notwithstanding all of this, Petramala argues that this case “falls into the
 7   exceptions” of Younger because (1) the City’s refusal to “remove an innocent person on
 8   NICS due to poverty is a bona fide instance of ‘great and immediate irreparable injury’”
 9   and (2) “[b]ut for the malice of Defendant Scottsdale, the NICS case would not have
10   occurred.” (Doc. 26 at 6.) The City does not respond to these arguments in its reply.
11          Younger abstention is inapplicable under “extraordinary circumstances where the

12   danger of irreparable loss is both great and immediate.”              World Famous Drinking

13   Emporium, Inc. v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir. 1987). “Irreparable injury

14   may possibly be established . . . by a showing that the challenged state statute is flagrantly

15   and patently violative of express constitutional prohibitions.” New Orleans Pub. Serv.,

16   Inc. v. Council of New Orleans, 491 U.S. 350, 366 (1989) (quotation omitted). Here,
     Petramala argues that the so-called “NICS fees” violate the Due Process and Dormant
17
     Commerce Clauses. But this argument is based on the mischaracterization of the $398.50
18
     as a filing fee, when it is actually a sanction award. Petramala has not established that a
19
     state court’s ability to award sanctions, or the fact that a state court awarded sanctions
20
     against him, is patently or flagrantly violative of the Due Process or Dormant Commerce
21
     Clauses. Additionally, the judges in Petramala’s earlier restoration proceedings concluded
22
     that, on the merits, he is not eligible for restoration.
23
            “If state proceedings are conducted in bad faith or to harass the litigant . . . the
24
     district court may exercise jurisdiction even when the criteria for Younger abstention are
25
     met.” Baffert, 332 F.3d at 621. Here, Petramala asserts in conclusory fashion that the
26
     malice of the City is the but-for cause of his predicament (Doc. 26 at 6), but he alleges no
27
     facts to support this allegation. Cf. Baffert, 332 F.3d at 621 (“In the absence of any
28
     evidence of bad faith, such as bias against Plaintiff, or of a harassing motive, no exception


                                                    -9-
     Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 10 of 13



 1   to the application of Younger abstention is warranted.”).
 2          For all of these reasons, there is a strong argument that Younger abstention precludes
 3   the Court from addressing Petramala’s claims relating to the sanction award.
 4   II.    Standing
 5          Article III of the Constitution limits the judicial power of the United States to the
 6   resolution of cases and controversies. See U.S. Const., Art. III, Section 2, Clause 1. “[O]ne
 7   of the controlling elements in the definition of a case or controversy under Article III is
 8   standing. The requisite elements of Article III standing are well established: A plaintiff
 9   must allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct
10   and likely to be redressed by the requested relief.” Hein v. Freedom from Religion
11   Foundation, Inc., 551 U.S. 587, 598 (2007) (quotation omitted).             Courts have an

12   independent duty to examine jurisdictional issues such as standing and may raise such

13   issues sua sponte. B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999)

14   (“[F]ederal courts are required sua sponte to examine jurisdictional issues such as

15   standing.”); Fed. R. Civ. P. 12(h)(3) (“Whenever it appears by suggestion of the parties or

16   otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the
     action.”).
17
            Here, the clarification that Petramala is actually challenging a sanction award issued
18
     by a state-court judge means that his claims against the City—which is the sole remaining
19
     defendant in the SAC—fail for lack of standing.           “The causation element” of the
20
     constitutional standing test “requires that a proper defendant be sued. That is, a plaintiff’s
21
     claimed injury must have been caused by ‘acts of the defendant, not of some absent third
22
     party.’” Common Cause v. Biden, 748 F.3d 1280, 1284 (D.C. Cir. 2014) (citation omitted).
23
     Here, the premise underlying the SAC is that the City is responsible for implementing and
24
     charging a $398.50 “filing fee” that is unconstitutionally interfering with Petramala’s
25
     ability to seek the restoration of his firearm rights. (Doc. 22 ¶ 5 [“The City of Scottsdale
26
     is responsible for making monetary decisions regarding NICS removal fees.”].) This is
27
     simply not true. The $398.50 sanction award was imposed by a state-court judge, not by
28
     the City. Additionally, it was the judge who decided, as part of the sanction order, to bar


                                                 - 10 -
     Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 11 of 13



 1   Petramala from filing future restoration actions until he paid the $398.50. Thus, the City
 2   cannot be said to have caused Petramala’s injury.
 3          For similar reasons, granting the relief sought in the SAC would not redress
 4   Petramala’s asserted injuries. The SAC requests a declaration that “NICS removal fees not
 5   explicitly authorized by Congress violate federal law and/or are void.” (Doc. 22 at 10.)
 6   But issuing such a declaration as to the City would accomplish nothing—the City isn’t
 7   involved in promulgating NICS removal fees and such a declaration would not, in any
 8   event, undermine the validity of the sanction award that was issued by the state-court judge.
 9   Cf. Juliana v. United States, 947 F.3d 1159, 1170 (9th Cir. 2020) (“To establish Article III
10   redressability, the plaintiffs must show that the relief they seek is both (1) substantially
11   likely to redress their injuries; and (2) within the district court’s power to award. . . .

12   Redress need not be guaranteed, but it must be more than ‘merely speculative.’”).

13          Finally, the SAC also seeks a declaration that the City must “appoint a NICS

14   removal expert on Petramala’s behalf.” (Doc. 22 at 10.) The City argues that it “does not

15   have a duty to supply criminally incompetent individuals with free expert witnesses or

16   attorneys” and that it is Petramala’s “sole burden to petition for the restoration of his gun
     rights,” citing A.R.S. § 13-925 and 18 U.S.C. § 925(c). (Doc. 24 at 4.) Petramala responds
17
     that both state and federal law require the appointment of counsel and compensation for
18
     expert witnesses, citing A.R.S. § 13-4013 and 18 U.S.C. § 3006A. (Doc. 26 at 4.) The
19
     City replies that neither statute pertains to the obligations of a municipality and that
20
     Petramala is not entitled to expert witnesses because he is not being charged with a crime
21
     and is not the subject of an insanity hearing. (Doc. 27 at 2.)
22
            Petramala lacks standing to seek this relief against the City. As an initial matter,
23
     Petramala fails to explain how the cited statutes would empower the City (let alone require
24
     the City) to appoint and compensate experts and attorneys on his behalf. A.R.S. § 13-
25
     4013(A) governs the compensation of court-appointed counsel and expert witnesses under
26
     Arizona law and provides, in relevant part, that “[i]f counsel is appointed by the court and
27
     represents the defendant in either a criminal proceeding or insanity hearing, counsel shall
28
     be paid by the county in which the court presides.” Id. (emphasis added). Nothing in this


                                                - 11 -
     Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 12 of 13



 1   statute suggests that cities somehow have an affirmative duty to provide litigants with free
 2   experts and counsel in restoration proceedings. Nor does 18 U.S.C. § 3006A support
 3   Petramala’s position—nothing in that statute indicates that a municipal defendant in a state-
 4   court restoration proceeding must appoint and compensate the plaintiff’s experts and
 5   counsel.
 6          More important, Petramala has alleged elsewhere that the $398.50 fee—which has
 7   now been revealed as a sanction award—is preventing him from pursuing a restoration
 8   proceeding. Thus, Petramala cannot demonstrate that the City’s failure to provide him with
 9   counsel and experts in a hypothetical future restoration proceeding, which he concedes he
10   cannot pursue, has caused him to suffer any injury. Cf. Lujan v. Defenders of Wildlife, 504
11   U.S. 555, 560 (1992) (to meet the “irreducible constitutional minimum of standing . . . the

12   plaintiff must have suffered an ‘injury in fact’ . . . [that is] actual or imminent, not

13   conjectural or hypothetical”) (quotations omitted).

14   III.   Leave To Amend

15          Petramala has not, in his response to the City’s motion to dismiss, requested leave

16   to amend in the event of a dismissal. Even if Petramala had made such a request, it would
     have been denied.
17
            “Rule 15 advises the court that leave [to amend] shall be freely given when justice
18
     so requires. This policy is to be applied with extreme liberality.” Eminence Capital, LLC
19
     v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations and internal quotation marks
20
     omitted). Additionally, “[a] district court should not dismiss a pro se complaint without
21
     leave to amend unless it is absolutely clear that the deficiencies of the complaint could not
22
     be cured by amendment.”        Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
23
     Nevertheless, “liberality in granting leave to amend is subject to several limitations.”
24
     United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058 (9th Cir.
25
     2011) (citation and internal quotation marks omitted). “Those limitations include undue
26
     prejudice to the opposing party, bad faith by the movant, futility, and undue delay.” Id.
27
     Also, “when a district court has already granted a plaintiff leave to amend, its discretion in
28
     deciding subsequent motions to amend is ‘particularly broad.’” Chodos v. W. Publishing


                                                 - 12 -
     Case 2:19-cv-00029-DWL Document 31 Filed 06/10/20 Page 13 of 13



 1   Co., 292 F.3d 992, 1003 (9th Cir. 2002) (citation omitted).
 2          Here, these considerations cut against a grant of leave to amend.           As noted,
 3   Petramala has filed a high volume of restoration-related lawsuits against the City and other
 4   entities over the last 16 years, causing those entities to incur substantial expense. It would
 5   be prejudicial to require the City to continue expending resources on this matter.
 6   Additionally, Petramala has already been afforded several opportunities to craft a viable
 7   complaint and appears unable to do so—as noted, he mischaracterized the nature of the
 8   $398.50 sanction award in the first three versions of his complaint (and in his motion for
 9   reconsideration of the first dismissal order).
10          Accordingly, IT IS ORDERED that:
11          (1)     The City’s motion to dismiss (Doc. 24) is granted.

12          (2)     Petramala’s motion for a preliminary injunction (Doc. 28) is denied as moot.

13          (3)     The Clerk of Court shall terminate this action and enter judgment

14   accordingly.

15          Dated this 10th day of June, 2020.

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
